Exhibit SECOND AMENDMENT TO FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT This Second Amendment to Forbearance Agreement and Amendment to Credit Agreement (the “Second Amendment”), dated as of December 18, 2008, is among SEMGROUP ENERGY PARTNERS, L.P., a Delaware limited partnership (the “Borrower”), the Guarantors (as defined in the Credit Agreement referred to below) party hereto (collectively, the “Guarantors”) WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”), L/C Issuer and Swing Line Lender under the Credit Agreement referred to below and the Lenders signatory hereto. R E C I T A L S: A.The Borrower, the Administrative Agent and certain lenders that are parties thereto (the “Lenders”) entered into that certain Amended and Restated Credit Agreement dated as of February 20, 2008 (as amended, modified, supplemented and waived from time to time, the “Credit Agreement”). B.The Borrower, the Guarantors, the Administrative Agent and certain of the Lenders entered into that certain Forbearance Agreement and Amendment to Credit Agreement dated as of September 12, 2008 (as amended, supplemented or modified from time to time, including without limitation by the First Amendment to Forbearance Agreement and Amendment to Credit Agreement, dated as of December 11, 2008, among the Borrower, the Guarantors, the Administrative Agent and certain of the Lenders, the “Forbearance Agreement”), pursuant to which the Administrative Agent and such Lenders, among other things, agreed to forbear from exercising their rights and remedies under the Credit Agreement and the other Loan Documents relating to certain Events of Default as described in the Forbearance Agreement as amended hereby (the “Existing Events of Default”). C.The Existing Events of Default are continuing. D.The Borrower and the Guarantors have requested that the Administrative Agent and the Lenders further amend the Forbearance Agreement to, among other things, extend the Forbearance Period. E.The Administrative Agent and the Lenders have agreed to further amend the Forbearance Agreement and to enter into this Second Amendment subject to and upon the terms and conditions set forth herein. NOW, THEREFORE, the parties agree as follows: 1.Definitions.All capitalized terms used in this Second Amendment which are not otherwise defined shall have the meanings given to those terms in the Credit Agreement, as amended by the Forbearance Agreement (after taking into account the amendments contained herein). 2.Amendment to Section 3 of the Forbearance Agreement.Section 3 of the Forbearance Agreement is hereby amended by (a)(i) adding the following at the end of clause (i) of subsection (b) thereof:“its annual report on Form 10-K with the SEC within the time period required by the Credit Agreement, the Securities Exchange Act of 1934 or applicable law, with respect to the Borrower’s fiscal year ended December 31, 2008, or”, (ii) deleting the word “and” at the end of subsection (c) thereof, (iii) adding the word “and” to the end of subsection (d) thereof and (iv) inserting the following new subsection (e): (e) any Default or Event of Default arising under Sections 7.16, 7.17 and 8.01(b) as a result of the Borrower’s noncompliance with the financial covenants set forth in
